Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 14–17 October 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
Head Qrs Harlem Heights Octor 14[-17]th 1776

His Excellency having gone this Morning to visit our posts beyond Kings bridge and the Several passes leading from Frog’s point and the Necks adjacent, I have the honor to inform you by his command, that no interesting event has taken place since his Letter by Yesterdays post.
Every days intelligence from the Convention of this State, holds forth discoveries of New plots, and of new conspiracies. Some of the Members seem to apprehend, that insurrections are upon the Eve of breaking out, and have suggested the necessity of seizing and securing the passes thro the Highlands, lest the disaffected should do it. their preservation being a matter of the greatest importance, his Excellency notwithstanding the situation we are in with respect to Troops, has detached Colo. Tash with his Regiment lately from New Hampshire, in addition to the Militia mentioned in his last, with directions to receive Orders from the Convention as to the Station & posts he is to occupy.
There are now in our possession, Several persons, Inhabitants of this State who had engaged to join the Enemy, and who were intercepted in going to them; there are also two, who confess they have been with them and that they had actually engaged in their service; but finding the Terms, (the bounty, pay &c.) not so advantageous as they expected from the information they

had received, they were induced to return. As the Affairs of this Government are in a precarious situation, and such as the Convention themselves, seem to think, forbid their interposition, farther than taking measures to apprehend them, His Excellency would wish to obtain the sentiments of Congress and their direction, upon a Subject so extremely critical and delicate, and which in the consideration of it, involves many important consequences.
Your favor of the 9th with its several Inclosures, his Excellency received Yesterday morning by the Express, who proceeded immediately on his Journey.
Octob. 17th. I am directed by his Excellency to acquaint you, that we are again obliged to change our disposition to counteract the Operations of the Enemy declining an Attack upon our Front, they have drawn the main body of their Army to Frogs point with a design of Hemming us in, and drawing a line in our Rear. to prevent the consequences which would but too probably follow the execution of their Scheme, the General Officers determined Yesterday, that our forces must be taken from hence, and extended towards East & West Chester so as to out flank them. Genl Lee who arrived on Monday, has strongly urged the absolute necessity of the measure. It is proposed to leave a Garrison at Fort Washington, and to maintain it if possible, in order to preserve the Communication with the Jerseys. They are landing their Artillery & Waggons upon the point, and there are now several boats passing up the Sound full of Men. I have the Honor to be with the greatest respect Sir Yr Most Obedt Servt

Rob. H. Harrison


P.S. The post having not come in since Sunday till today, has been the occasion of not writing you since that time. he was expected as usual which prevented an Express being sent.

